uniform issue list no uniform issue list no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division z b mat t ‘ ex we legend company a plan x buyer c this is in response to a ruling_request dated date as supplemented by additional correspondence dated date and date from your authorized representative concerning the federal tax consequences of the prepayment of an exempt loan from company a to plan x and the allocation of excess sale proceeds to the accounts of plan x participants the following facts and representations have been submitted company a established plan x an esop effective date the internal_revenue_service the service issued a favorable determination_letter dated date with regard to the qualification of plan x under sec_401 sec_501 and sec_4975 of the internal_revenue_code the code company a subsequently restated plan x effective as of date the service issued a favorable determination_letter dated date with regard to the qualification of plan x as restated on date plan x purchased big_number shares of company a’s class a common_stock from two of company a’s shareholders for dollar_figure per share or dollar_figure in the aggregate such purchase was financed in part by means of a loan loan from company a to plan x in the amount of dollar_figure and a contribution to plan x by company a in the amount of dollar_figure for the plan_year ended date the shares purchased with the proceeds of the loan were pledged as collateral for the loan the shares were placed in a suspense_account and are released from encumbrance as the loan is repaid company a established plan x and made the loan with the expectation that the loan would be repaid in accordance with its seven-year repayment schedule and that company a would maintain plan x until all of the stock purchased by plan x was allocated to participants’ accounts in accordance with the terms of plan x company a has made significant and recurring contributions to plan x and the balance of the loan has been reduced to approximately dollar_figure as of date approximately of the shares originally purchased by plan x were allocated to participants’ accounts with the remaining shares held in the plan x suspense_account in date buyer c offered to purchase all of the issued and outstanding_stock of company a for a price in excess of its appraised value the trustee of plan x has determined that a sale of plan x’s company stock to buyer c would be in the best interests of the plan x participants and their beneficiaries the other shareholders of company a have also agreed to sell their shares to buyer c in conjunction with the transaction the employee benefit plans maintained by company a will be terminated in light of the financial benefits to company a its employees and shareholders from the proposed transaction the board_of directors of company a has approved the termination of plan x subject_to the issuance of a favorable determination_letter regarding the qualified status of plan x as terminated company a has prepared an application to the service for a determination_letter finding that plan x is qualified upon termination on or about date all of company a’s shareholders including plan x sold all of their shares of company a stock to buyer c and buyer c became the sole shareholder of company a upon receipt of a favorable ruling the proceeds from the sale of unallocated shares will be used by the trustee of plan x to repay the loan any proceeds remaining from the sale of unallocated shares after the prepayment of the loan ‘excess sale proceeds’ will be allocated to participants’ accounts pro_rata based on compensation in accordance with the terms of plan x based on the foregoing facts and representations you requested the following rulings that the use of proceeds from the sale of unallocated stock held by plan x to repay the loan will not cause the loan to fail to satisfy the requirements for exemption under sec_4975 of the code that the allocation of excess sale proceeds to participants’ accounts in plan x will not constitute annual_additions to those participants’ accounts under sec_4975 of the code an esop_loan generally is exempt from the prohibitions provided in sec_4975 and the excise_taxes imposed by sec_4975 and b only if the loan is primarily for the benefit of the participants and beneficiaries of the plan the primary benefit requirement sec_54_4975-7 of the federal excise_tax regulations the regulations provides that all of the surrounding facts and circumstances will be considered in determining whether an esop_loan satisfies the primary benefit requirement among the relevant facts and circumstances are whether the transaction promotes employee ownership of employer stock whether contributions to the esop are recurring and substantial and the extent to which the method or repayment of the loan benefits the employees all aspects of the loan transaction including the method of repayment will be scrutinized to determine whether the primary benefit requirement is satisfied under sec_54_4975-7 of the regulations the employer has the primary responsibility for the repayment of an exempt loan through contributions to the plan other sources of repayment of an exempt loan are the earnings attributable to contributions and collateral for the loan in the event of default however the exemption provided by sec_4975 of the code and described in the associated regulations will not fail to be met merely because the trustee sells the unallocated suspense_account shares and uses the proceeds to repay the exempt loan if such transaction satisfies the primary benefit requirement based on all the surrounding facts and circumstances plan x’s trustee has sold all of the shares of company a's unallocated stock held by plan x to buyer c and will use the proceeds from the sale to repay the loan in this case company a has made consistent and substantial contributions to plan x since its inception at the time plan x was established company a contemplated that the esop would continue until the loan was repaid using contributions from company a and all of the shares were allocated when the loan was incurred company a did not anticipate that buyer c would offer to purchase all of its issued and outstanding_stock for a price in excess of its appraised value upon consideration of all of the surrounding facts and circumstances of this case in accordance with sec_54_4975-7 of the regulations we conclude with respect to ruling_request one that the use of the proceeds of the sale of unallocated stock held by plan x to repay the loan will not cause the loan to fail to satisfy the requirements for exemption under sec_4975 of the code with respect to ruling_request sec_415 of the code provides that a_trust which is part of a pension profit sharing or stock_bonus_plan will not constitute a qualified_trust under sec_401 if in the case of a defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitations of subsection c sec_415 of the code provides that contributions and other additions with respect to a participant exceed the limitations of this subsection if when expressed as an annual_addition such annual_addition is greater than the lesser_of dollar_figure big_number or percent of the participant's_compensation under sec_415 of the code an annual_addition is defined as the sum for any year of employer contributions employee contributions and forfeitures sec_1 b i of the federal_income_tax regulations the income_tax regulations provides that the commissioner may in appropriate cases considering all of the facts and circumstances treat certain allocations to participants’ accounts as giving rise to annual_additions sec_1 g of the income_tax regulations sets forth special rules for esops sec_1 g provides that for purposes of applying the limitations of code sec_415 the amount of employer contributions which is considered an annual_addition for the limitation_year is calculated with respect to employer contributions of both principal and interest used to repay the exempt loan for that limitation_year sec_54_4975-1 a ii of the regulations provides that an esop will not fail to satisfy the requirements of code sec_415 merely because annual_additions under sec_415 are calculated with respect to employer contributions used to repay an exempt loan rather than with respect to securities allocated to participants’ accounts in this case the proceeds from the sale will be used to repay the principal and interest accrued under the loan upon plan termination with shares remaining in the suspense_account due to the increase in the fair_market_value of the stock acquired with the proceeds from the loan the excess sale proceeds are not employer contributions employee contributions or forfeitures and hence do not fall within the definition of annual_addition as defined in sec_415 of the code as stated previously sec_54_4975-1 a ii of the regulations permits the calculation of annual_additions for esop participants on the basis of employer contributions used to repay an exempt loan rather than on the basis of the value of employer_securities allocated to participants’ accounts under this regulation the increase in value of the securities is not treated as an annual_addition as noted above sec_1 b i of the income_tax regulations provides that the commissioner may in appropriate cases considering all the facts and circumstances treat certain allocations to participants’ accounts as giving rise to annual_additions in our view the facts and circumstances of the present case do not support the re-characterization of the excess sale proceeds as annual_additions under the authority of sec_1 b i we believe that the amounts remaining in the suspense_account after repayment of the loan constitute earnings on the suspense_account assets and therefore will not constitute annual_additions when allocated to participants' accounts thus we conclude with respect to ruling_request that the allocation of excess sale proceeds to participants’ accounts under plan x will not constitute annual_additions under sec_415 of the code in reaching these conclusions we have assumed without deciding that i the loan extended by company a to plan x is an exempt loan under sec_4975 of the code at all relevant times ii plan x qualifies as a stock_bonus_plan under sec_401 and constitutes an esop under sec_4975 at all relevant times and iii any allocations made to the accounts of the participants of plan x as a result of employer contributions used to repay the loan or other annual_additions will not exceed the limitations of sec_415 no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code further we express no opinion as to whether the proposed termination of plan x complies with the requirements of sec_401 and sec_4975 of the code this matter is within the jurisdiction of the employee_plans determinations office in cincinnati ohio we note that the department of labor has jurisdiction with respect to the provisions of part of title of the employee_retirement_income_security_act_of_1974 erisa including the requirement in sec_404 and sec_404 of erisa that fiduciaries discharge their duties for the exclusive purpose of providing benefits to participants and their beneficiaries and in a prudent manner therefore we express no opinion as to whether the subject transactions are consistent with such provisions this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office should you have any questions pertaining to this ruling you may contact this office at of sincerely yours manager technical branch ployee plans
